This suit was brought by Clotilde Gonzales against Mrs. Cora Curtis Chrone and her husband, Robert E. Chrone, for damages alleged to have occurred to her and for mental suffering for being ejected from the premises belonging to defendant, Cora Chrone, her separate estate. It was alleged that the premises had originally been sublet by defendant to Fernandez and Saracho, who were holding said premises over, after the termination of the lease; that the plaintiff was the housekeeper and employé of said lessees; that the furniture and other effects of the said lessees were in her custody in said premises, together with her own household effects and goods, and other personal property; that she was ejected from said house with her children in the inclement weather by force, and at that time she had no other place to go to and was placed in a position of ridicule in the presence of others, and was made to suffer mental anguish and distress of mind.
The proof tended to support her allegations and to show that she was forcibly ejected from the premises and her own effects and those of the lessees were thrown out of the house, and caused mental suffering to her, and the defendants thereby repossessed themselves of the house without any lawful process, but by force of arms and against the will of the plaintiff.
The suit was to recover her actual damages, alleged to be in the sum of $475, being $10 for child's medical bill, and $17 loss of money, and $448 damages for mental anguish and suffering, and plaintiff prays for judgment against defendant Cora Curtis Chrone for $448 and $500 exemplary damages.
The errors assigned were: (1) Court overruled the general demurrer; (2) in considering $10 paid for services rendered child by physician as too remote; (3) mental anguish suffered by plaintiff; (4) The loss of $17 as not caused by the act of defendant; and (5) entire cause of action based upon elements of damages too remote.
The court made no special findings, as no request was made of him, but made a general finding against both defendants for actual damages in the sum of $100. There was sufficient pleading and evidence on the issue of actual damages to justify such a recovery, and we cannot consider any assignment other than as to actual damages. It is the law, and so conceded by appellee, that there can be no recovery in favor of the mother on account of mental suffering and anxiety caused by the injuries to her child, and it does not appear that the court considered any.
There is no assignment claiming the judgment to be excessive, raised by appellant, nor is its amount for actual damages challenged.
As the court, to find any judgment at all, must have found that the plaintiff was in lawful possession of the premises as servants or agents under tenants who were holding over after termination of the lease, and it was unlawful to evict them vi et armis, and thus humiliate her thereby. The court, after hearing the evidence, rendered judgment for actual damages only, and fixed the amount of the judgment at $100.
Finding no reversible error assigned as to the ruling of the court, the assignments are all overruled, and the judgment of the court is affirmed. *Page 369